COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00098-CV


STEVEN AND SHYLA LIPSKY AND                                          APPELLANTS
ALISA RICH

                                         V.

RANGE PRODUCTION COMPANY                                               APPELLEES
AND RANGE RESOURCES
CORPORATION


                                      ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellants Steven and Shyla Lipsky and Alisa Rich attempt to appeal from

the trial court’s “Order Denying Plaintiff’s Sec. 27 Anti-Slapp Motion to Dismiss

Range’s Counter Claims.” See Tex. Civ. Prac. & Rem. Code Ann. § 27.003(a)

(West Supp. 2012) (“If a legal action is based on, relates to, or is in response to a

      1
       See Tex. R. App. P. 47.4.
party’s exercise of the right of free speech, right to petition, or right of

association, that party may file a motion to dismiss the legal action.”). Through a

June 5, 2012 order, we notified appellants of our concern about whether section

27.008 of the civil practice and remedies code grants us jurisdiction of this

appeal. See id. § 27.008 (West Supp. 2012). We gave all parties an opportunity

to respond to our jurisdictional question.    Appellants responded to our order

through separate briefs, and appellees Range Production Company and Range

Resources Corporation also filed a brief concerning jurisdiction.        We have

considered all of the documents filed by the parties in response to our order.2

      We recently held that we do not possess jurisdiction over an interlocutory

appeal from a trial court’s timely-signed order denying a motion to dismiss under

section 27.003 of the civil practice and remedies code.          See Jennings v.

Wallbuilder Presentations, Inc., No. 02-12-00047-CV, 2012 WL 3500715, at *7

(Tex. App.—Fort Worth Aug. 16, 2012, no pet. h.). Accordingly, for the reasons

set forth in Jennings, we dismiss appellants’ appeal for want of jurisdiction. See

id. at *3–7.

      In their briefs on jurisdiction, appellants asked us to consider this

proceeding as a petition for a writ of mandamus if we determined that we did not


      2
       We grant “Appellant Alisa Rich’s Motion for Leave to File Reply to Range
Production Company and Range Resources Corp.’s Response to Brief
Regarding the Court of Appeals’ Jurisdiction” and the “Motion of Appellants
Steven and Shyla Lipsky for Leave to File Reply to Appellant Range’s
Jurisdictional Brief Filed July 3, 2012.”


                                         2
have jurisdiction over the interlocutory appeal. We grant that request. See id. at

*7. The clerk of this court is directed to transfer all filings in this appeal to cause

number 02-12-00348-CV, and any additional filings from the parties with respect

to appellants’ request for mandamus relief shall be filed in that cause number. If

appellants desire to file a brief concerning their request for mandamus relief, the

brief must be filed no later than Tuesday, September 4, 2012. If appellees desire

to file a brief concerning their opposition to mandamus relief, the brief must be

filed no later than Friday, September 14, 2012.3 Any such brief by either party

shall not exceed fifteen (15) pages.




                                                     TERRIE LIVINGSTON
                                                     CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 23, 2012




      3
        In resolving appellants’ petition for a writ of mandamus, we will consider
the parties’ substantive arguments that they have already raised within briefs that
they filed in this appeal.


                                          3